Citation Nr: 1103885	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral knee arthritis to 
include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from August 1944 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is necessary for additional 
development.  

The Veteran claims that his bilateral knee arthritis is related 
to his active military service or to his service-connected 
psoriasis.  The Board notes that the Veteran has not identified, 
nor do the service treatment records show, any specific injury to 
the Veteran's knees while in service.  Rather, in his claim, the 
Veteran stated that he believes that the following has 
contributed to his knee problems that he has had since his 
discharge from the military in 1946:  (1) while serving in the 
Army with the 30th Division, 119th Infantry, K Company, they 
walked across Germany carrying their weapons and back packs; and 
(2) all the calisthenics and marching during training.  In 
essence, the Veteran's claim is that the wear and tear on his 
knees during service contributed to his post-service knee 
problems.

In addition, the Veteran has submitted several articles regarding 
psoriatic arthritis and his representative has argued that the 
Veteran's current diagnosis of arthritis could be related to his 
service-connected psoriasis, which historically produced lesions 
on the Veteran's knees.  Essentially, they are contending that 
the Veteran's current bilateral knee arthritis is secondary to 
his service-connected psoriasis.

The Board notes that medical records from the 1950s regarding the 
Veteran's psoriasis do not show any complaints of joint problems 
relating thereto.  Furthermore, private treatment records shows 
that the Veteran is diagnosed to have osteoarthritis of the 
bilateral knees with history of a total left knee arthroplasty in 
September 2001 and physical therapy for the right knee in 
November 2008.  The available VA treatment records indicate that 
the Veteran was being treated by a private physician for his 
psoriasis with medication but do not show treatment for any 
problems relating to his knees.  

The Board finds that, given the Veteran's claim that his 
bilateral knee arthritis may be related to his service-connected 
psoriasis, the treatment records from the private physician who 
has been treating the Veteran's psoriasis would be very relevant 
to his claim.  Thus, these records should be sought on remand.

In addition, VA treatment records in the claims file are from 
January to August 2003 from the VA Medical Center in 
Indianapolis, Indiana, and from September 2008 from the VA 
Medical Center in Marion, Indiana.  Any additional treatment 
records should be obtained relating to treatment the Veteran has 
had for either his psoriasis or his bilateral knee arthritis. 

Finally, the Board finds that the evidence is sufficient to 
warrant providing the Veteran with a VA examination to address 
his claims.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service. The third part could be 
satisfied by competent evidence showing post-service treatment 
for a condition or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4). The threshold for establishing 
the third element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the current 
disability and military service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  By the Veteran's lay statements, he has alleged 
that his current bilateral knee arthritis is the result of wear 
and tear on his knees during his active military service and that 
he has had a continuity of symptoms since his separation from 
service.  Furthermore, the medical articles regarding psoriatic 
arthritis, in conjunction with earlier evidence of psoriatic 
lesions over his knees, is sufficient to indicate there may be a 
relationship between the Veteran's current bilateral knee 
arthritis and his service-connected psoriasis.  Thus, a VA 
examination is necessary in order to obtain the necessary medical 
nexus opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and ask him to complete 
release forms authorizing VA to obtain the 
treatment records of the private physicians who 
have treated him for his service-connected 
psoriasis.  The Veteran should also be asked to 
identify any private physicians who may have 
treated him for his bilateral knee disorder.  
The Veteran should be advised that, in lieu of 
submitting completed release forms, he can 
submit these private medical treatment records 
to VA himself.  If the Veteran provides 
completed release forms, then the medical 
records identified should be requested.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and afforded 
an opportunity to submit the identified records.

2.  Obtain the Veteran's medical records from 
the VA Medical Center in Indianapolis, Indiana, 
from September 2003 to the present and from the 
VA Medical Center in Marion, Indiana, from 
September 2008 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

3.  After all additional available evidence has 
been obtained, schedule the Veteran for a VA 
joints examination.  The claims file must be 
provided to and reviewed by the examiner, who 
must indicate in his/her report that said review 
has been accomplished.

All necessary diagnostic tests and/or studies 
should be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should render a diagnosis of any 
current knee disorder, whether bilateral or 
unilateral, found on exam.  Thereafter, he/she 
should answer the following questions:

a)	Whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current knee disorder found on 
examination is related to any disease or 
injury incurred during service, specifically 
whether it is related to the Veteran's claim 
that wear and tear on his knees due to 
marching across Germany carrying a weapon and 
backpack and physical training in service.  
In rendering an opinion, the examiner must 
address the Veteran's statements as to a 
continuity of symptoms.  

b)	Whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current knee disorder found on 
examination is proximately due to, the result 
of or has been aggravated by his service-
connected psoriasis?

A complete rationale should be given for all 
conclusions and opinions expressed in a legible 
report.  

4.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



